Citation Nr: 9926561	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-49 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1968.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 decision by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in November 1996.  The statement of the case was 
sent to the veteran in December 1996.  The substantive appeal 
was received in January 1997.  In June 1999, the veteran 
testified at a personal hearing in Washington, DC, before a 
member of the Board.  


REMAND

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  The veteran's period of 
eligibility ended on June 11, 1980.  However, 38 U.S.C.A. 
§ 3103(c) permits a veteran to obtain Chapter 31 benefits 
after the basic 12-year statutory period of eligibility in 
certain circumstances.  In any event, a serious employment 
handicap is required.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 
21.44.

At his personal hearing, the veteran asserted that an 
increased rating is warranted for his service-connected left 
shoulder disability since his level of severity has 
increased.  In addition, the veteran maintained that his left 
shoulder disability causes a serious employment handicap.  

The Board notes that the issue of entitlement to an increased 
rating for service-connected left shoulder disability must be 
adjudicated prior to the vocational rehabilitation issue 
because the outcome of the increased rating issue may have an 
impact on the vocational rehabilitation issue.  In that 
regard, the veteran indicated that he has been treated by his 
orthopedist, Dr. med Vesta Stargardt, as well as the Atlanta 
VA facility.  In addition, since the veteran has alleged 
increased disability, a current VA orthopedic examination is 
indicated.  

After the RO considers the issue of entitlement to an 
increased rating for service-connected left shoulder 
disability, the issue of entitlement to an extension of the 
veteran's basic 12-year period of eligibility for receiving 
vocational rehabilitation training pursuant to the provisions 
of Chapter 31, Title 38, United States Code, must be 
considered.  In that regard, the Board notes that the 
pertinent sections of the law in this case are 38 U.S.C.A. §§ 
3101 and 3103.  During the course of the veteran's appeal, 38 
U.S.C.A. §§ 3101 and 3103 have been amended.  As such, the 
veteran's claim must be considered under both the old and the 
amended versions of 38 U.S.C.A. §§ 3101 and 3103.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Atlanta VA facility.  

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Dr. 
med Vesta Stargardt.  These records 
should be associated with the claims 
file.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's left 
shoulder disability.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to the examiner prior to the examination.  
The orthopedic examiner should be asked 
to determine whether the left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
shoulder is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

4.  The RO should review the veteran's 
claim for entitlement to an increased 
rating for left shoulder disability.  If 
that claim is not resolved to his 
satisfaction, the veteran should so be 
advised.  If the veteran files a timely 
notice of disagreement, he should be 
provided with a statement of the case as 
required by 38 U.S.C.A. § 7105(d) (West 
1991) as to this issue.

5.  The RO should readjudicate the 
veteran's claim for entitlement to an 
extension of the veteran's basic 12-year 
period of eligibility for receiving 
vocational rehabilitation training 
pursuant to the provisions of Chapter 31, 
Title 38, United States Code under both 
the old and the amended versions of 38 
U.S.C.A. §§ 3101 and 3103.  If any action 
taken is adverse to the veteran, he 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations to include both 
versions of 38 U.S.C.A. §§ 3101 and 3103.  
He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





